1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michiels et al (9,618,179)  as and further in view of Zhang et al (2017/0242161)

Regarding claim 1, Michiels discloses  lighting device (10) comprising a first 2D arrangement (111) of a plurality n of light sources (110a,110b) and a second 2D arrangement (210,220) of a plurality m of beam shaping elements (221,210) configured downstream of the light sources (100), the light sources (100a-d) are configured to generate light source light (101), wherein the n light sources (100a-d) comprises a plurality k of individually controllable subsets (col. 5 lines 18-22) of light sources wherein the beam shaping elements (210,220) are configured to shape a beam of the light source light (101) of the n light sources (100a-d), and wherein n> 16, m > 4, n/m > 1, and 4< k> n (col. 2 line 66-col. 3 line 3 , since  the LEDS are individually controllable, there can be the same amount of sets/subsets as LEDs),  upstream of each beam shaping element, light sources  are configured of different individually controllable subsets and wherein two or more of the beam shaping elements have different spatial configurations relative to the light sources that are configured upstream of the respective beam shaping elements (210,220, col.2, lines 34-63, col. 10 lines 28-44, as shown in figs 2a and  2b, demonstrating a regular arrangement  (hexagonal)  and an irregular arrangement as shown in fig. 2b ),wherein the light sources (100a-d) comprise solid state light sources having first dimensions d1 selected from the group of a first length, a first width, a first diagonal length, and a first diameter(see figs. 1-4c),wherein the beam shaping elements (210,220) comprise light transmissive elements having second dimensions d2 selected from the group of a second length, a second width, a second diagonal length, and a second diameter, wherein d2 4*d (see figs. 1-4c).
Michiels does not disclose the beam shaping elements comprising  spheres. Zhang discloses a display panel with a spherical micro lens array as beam modifiers. Regarding using a spherical micro lens array in the device of Micheils as taught by Zhang, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the light modifier of Micheils with a micro lens array as taught by Zhang since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using a micro lens array in the device of Michiels as taught by Zhan would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular for the purpose of providing the display with a predetermined light emission.
Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875